DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11-13, 16, 18, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gradinger et al. (EP 3133616 A1).
In regards to claim 1, Gradinger discloses, in figure 3, a device (Fig. 3), comprising: a first layer (conductive layer of coils 12) including a first coil (12) having at least one first winding of a first electrical wire (Col 4, lines 56-58; Col 5, lines 1-24), the first coil configured to be driven at a first voltage (Col 1, lines 52-58), and a solid insulating layer (42) adjacent the first layer (conductive layer of coils 12), the solid insulating layer having a first surface (32) facing the first coil (12) and a second surface (31) opposite the first surface (Col 4, lines 56-58; Col 5, lines 1-24), wherein the first surface (32) comprises a first groove (52) between the at least one first winding (12) and the solid insulating layer (42), the first groove (52) having a width (dg) smaller than a diameter of the first electrical wire (Col 5, lines 37-44), wherein the first groove (52) forms a pocket between the at least one first winding and the solid insulating layer (Col 4, lines 56-58; Col 5, lines 1-24; a conductor trace 52 of the second coil 12 is formed by coating the inner surfaces of the grooves, thus forms a pocket between the at least first winding 12 and the solid insulating layer 42).
In regards to claim 2, Gradinger discloses, in figure 3, the device of claim 1, wherein the first groove is a vacuum or is filled with a material having a lower electric permittivity than the solid insulating layer (Col 3, lines 17-32).
In regards to claim 3, Gradinger discloses, in figure 3, the device of claim 1, wherein an edge (edges of 52) between the first groove (52) and the first surface (32) is bevelled or rounded (Col 3, lines 17-32).
In regards to claim 4, Gradinger discloses, in figure 3, the device of claim 3, wherein the at least one first winding (12) makes contact with, or is supported by, the edge (edges of 52; Col 5, lines 14-24).
In regards to claim 5, Gradinger discloses, in figure 3, the device of claim 4, wherein at a point of contact (contact between first winding 12 and first groove 52) between the at least one first winding (12) and the solid insulating layer (42), the first surface (32) is locally tangential to the first electrical wire (Col 5, lines 14-24).
In regards to claim 9, Gradinger discloses, in figure 3, the device of claim 1, further comprising a second layer (conductive layer of coils 11) at least partially made of a material which in use is at a second voltage different from the first voltage (Col 1, lines 52-58), wherein the solid insulating layer (42) is stacked between the first layer (conductive layer of coils 12) and the second layer (conductive layer of coils 11).
In regards to claim 11, Gradinger discloses, in figure 3, the device of claim 9, wherein the material in the second layer (conductive layer of coils 11) is selected from the group consisting of: an electrically conductive material (Col 3, lines 17-32), a ferrimagnetic material, a ferromagnetic material, and a semiconducting material.
In regards to claim 12, Gradinger discloses, in figure 3, the device of claim 9, wherein the second layer comprises a second coil (11) comprising at least one second winding of a second electrical wire (Col 
In regards to claim 13, Gradinger discloses, in figure 3, the device of claim 12, wherein the second surface (31) comprises a second groove (51) between the second winding (11) and the solid insulating layer (42), the second groove (51) having a width (dg) smaller than a diameter of the second electrical wire (Col 5, lines 37-44), wherein the second groove forms a pocket between the second winding and the solid insulating layer (Col 4, lines 56-58; Col 5, lines 1-24; a conductor trace 52 of the second coil 12 is formed by coating the inner surfaces of the grooves. While the conductor traces 52 of the second coil have an almost uniform thickness, the conductor traces 51 of the first coil are shown to be thicker in the middle, however, both traces 51, 52 are shown with an exaggerated thickness for illustrative purposes, thus forms a pocket between the second winding 11 and the solid insulating layer 42).
In regards to claim 16, Gradinger discloses, in figure 3, the device of claim 9, wherein the second layer comprises an electrode (Col 3, lines 17-32).
In regards to claim 18, Gradinger discloses, in figure 3, the device of claim 9, wherein the second layer comprises ferrite (21; Col 4, lines 56-58; Col 5, lines 1-13).
In regards to claim 24, Gradinger discloses, in figure 3, the device of claim 1, wherein the first groove (52) is filled with a medium having a lower electric permittivity than the solid insulating layer (Col 3, lines 17-32), and wherein the medium is air (Col 1, lines 52-58, Col 2, lines 1-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gradinger et al. (EP 3133616 A1).
In regards to claim 10, Gradinger discloses the claimed invention except for wherein a peak value of a voltage difference between the first voltage and the second voltage is at least 700V.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a peak value of a voltage difference between the first voltage and the second voltage is at least 700V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradinger by including wherein a peak value of a voltage difference between the first voltage and the second voltage is at least 700V in order to further reduce the highest electric field values expected to occur, in case of uniform conductor width within the coil, at the innermost and/or outermost coil turns (Col 3, lines 56-58; Col 4, lines 1-3).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gradinger et al. (EP 3133616 A1) in view of (Jung et al. (US 2012/0161535 A1).
In regards to claim 21, Gradinger discloses, in figure 3, a contactless power transfer device (Fig. 3), comprising the device of claim 1, wherein the first coil (12) is a power transfer coil (Col 2, lines 57-58, Col 3, lines 1-11), but does not disclose an object detection coil configured to detect foreign objects, or a positioning coil.
However, Jung discloses, in figure 1, an object detection coil (110) configured to detect foreign objects (Par 0040), or a positioning coil.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradinger to incorporate the teachings of Jung by including an object detection coil configured to detect foreign objects, or a positioning coil in order to transmit the wireless power signal having the required power level (Jung, Par 0045).
In regards to claim 22, Gradinger discloses, in figure 3, a contactless power transfer device (Fig. 3), comprising the device of claim 1; and further comprising a second layer (conductive layer of coils 11) at least partially made of a material which in use is at a second voltage different from the first voltage (Col 1, lines 52-58), wherein the solid insulating layer (42) is stacked between the first layer (conductive layer of coils 12) and the second layer (conductive layer of coils 11); wherein the second layer comprises a second coil (11) comprising at least one second winding of a second electrical wire (Col 4, lines 56-58; Col 5, lines 1-24),  the second coil (11) configured to be driven at the second voltage (Col 1, lines 52-58); and Page 5 of 7 - Preliminary Amendmentwherein one of the first coil (12) and the second coil is a power transfer coil (Col 2, lines 57-58, Col 3, lines 1-11), but does not disclose wherein the other one of the first coil and the second coil is (a) an object detection coil configured to detect foreign objects, or (b) a positioning coil.
However, Jung discloses, in figure 1, wherein the other one of the first coil and the second coil is (a) an object detection coil (110) configured to detect foreign objects (Par 0040), or (b) a positioning coil.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gradinger to incorporate the teachings of Jung by .
Allowable Subject Matter
Claims 6-8, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALEX W LAM/               Examiner, Art Unit 2842                
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842